DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017028659 A1 (Yang).
Regarding Claim 1, Yang teaches a canopy tent, comprising a plurality of vertical rods (6), top ends of the vertical rods being connected to top rods (8) respectively, an inner end of each top rod being pivotally connected to a top hub (1) located at a center of the canopy tent, each top rod comprising an inner rod (81) and an outer rod (82) that are pivotally connected to each other at a middle portion of each top rod, a side rod assembly (7) that can be unfolded or folded inwardly being connected between every adjacent two of the vertical rods; a push-pull assembly being provided under the center of the canopy tent, the push-pull assembly including a plurality of push-pull rods (83) that are pivotally 
Regarding Claim 3, Yang teaches that the top rods are folded or unfolded by pulling the pull rod down or by pushing the pull rod up, so that the vertical rods are retracted inwardly or expanded outwardly, and the side rod assemblies between the vertical rods are folded or unfolded (see Figs. 16, 19, and 20). 
Regarding Claim 5, Yang teaches that the connecting base is provided with pivot notches (318) corresponding to the push-pull rods, and the lower ends of the push-pull rods are pivotally connected to the pivot notches, respectively. 
Regarding Claim 6, Yang teaches that a fixed seat (10) is installed on the top end of each vertical rod, each vertical rod is provided with a sliding seat (9) that is slidable along the vertical rod, an outer end of each top rod is pivotally connected to an inner side of the fixed seat, each side rod assembly includes at least two link rod units (71 and 72), each link rod unit includes two link rods that are hinged to each other and have an "X" shape when unfolded, and free outer ends of the link rods at two outer sides of each side rod assembly are hingedly connected to the fixed seats and the sliding seats of the adjacent vertical rods, respectively. 
Regarding Claim 7, Yang teaches that an auxiliary rod (84) is provided under the outer rod of each top rod, an upper end of the auxiliary rod is pivotally 
Regarding Claim 9, Yang teaches that the vertical rods are telescopic rods (see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to Claim 1 above in view of Losi, Jr. et al. in US Patent 5701923. Yang is silent on the details of the top rod hinge. Losi teaches a tent including top rods (3) with inner and outer rods; the inner rod and the outer rod are pivotally connected by a one-way connecting member (31) or a connecting plate, so that the inner rod and the outer rod can be unfolded and folded downward at the middle portion of each top rod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by using a connecting member as taught by Losi in order to allow the top rods to fold correctly.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remainder of the Applicant’s arguments relies on the alleged shortcomings of the rejection of Claim 1 addressed above, presents no further arguments advancing the patentability of the dependent claims and as such, is not deemed persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636